DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    658
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    312
    716
    media_image2.png
    Greyscale

Continuity Data Map

    PNG
    media_image3.png
    467
    774
    media_image3.png
    Greyscale

Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct, mutually exclusive species:
Gravel Ring Species
Corresponding Drawing Figure(s)
1 - ELECTED
12-14
2
15-17
3
18-20


Base Species
Corresponding Drawing Figure
1
5
2 - ELECTED
6
3
22


Dome Species
Corresponding Drawing Figure
1 - ELECTED
11
2
21
3
34


Election
Applicant’s Election is noted:

    PNG
    media_image4.png
    193
    709
    media_image4.png
    Greyscale

The Dome Election of Species requirement is withdrawn. The other two are made FINAL.














Claim Rejections - 35 USC § 102/103
Claims 1-2,5-6,8 and 10 are rejected under 35 U.S.C. 102(A1/A2) as being anticipated by SMITH (Roof Drain Technical Data Section – Dated October 2008, 18 pages; Cited by Examiner November 2022). See, for example, Fig. 1015 below. 

    PNG
    media_image5.png
    1180
    1141
    media_image5.png
    Greyscale


Claims 1-2,4-8,10,12-13 and 15-20 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over The Wade Roof Drains Selection Guide (Dated 01/01/19; Cited by Examiner November 2022). Those claims including various “configured to” “flow rate” recitations are seen to be met by the teachings of WADE, or the structures disclosed therein, would have obviously been manipulated to facilitate varying flow requirements and/or comply with plumbing and/or building codes.

    PNG
    media_image6.png
    1372
    1007
    media_image6.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WADE and/or SMITH as applied above, and further in view of HAWKINS. Claim 9 speciofies cross-bars apparently not taught by the above references. It would have been obvious to modify WADE OR SMITH as applied by incorporating the cross-bars of HAWKINS.


    PNG
    media_image7.png
    1136
    922
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is intended by the recitation “gullet” as it is used in the claims. This language appears to be completely alien to the drain art. 
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims 7,13 and 15-20.  The meaning of the language, “wherein the drain is configured to flow between 75 GPM and 150 GPM at 1” of head pressure measured relative to the top plate,” as recited in dependent claim 7, is unclear.  
The meaning of the language, “wherein the drain is configured such that a continuous flow path can be traced from the outer edge to the outlet without rising axially above the top plane,” as recited in dependent claim 13, is unclear.
The meaning of the language, “wherein the roof drain is configured to flow between 75 GPM and 150 GPM at 1” of head pressure measured relative to the top plate,” as recited in independent claim 15, is unclear.
The meaning of the language, “wherein the drain is configured to reach 90% maximum flow rate at 2” of head pressure or less with an outlet diameter of 2” as recited in dependent claim 16, is unclear. It is unclear to what minimum structure or component “the drain” refers. It is unclear what “the maximum flow rate” intends and how it is defined or determined. If “90% maximum flow rate” is reached at 2” of head pressure, it is unclear how the same “90% maximum flow rate” can be attained at “less” as required by “or less” which approaches and includes ZERO inches of head pressure.
The meaning of the language, “wherein the drain is configured to reach 90% maximum flow rate at 3.5” of head pressure or less with an outlet diameter of 3” as recited in dependent claim 17, is unclear. It is unclear to what minimum structure or component “the drain” refers. It is unclear what “the maximum flow rate” intends and how it is defined or determined. If “90% maximum flow rate” is reached at 3.5” of head pressure, it is unclear how the same “90% maximum flow rate” can be attained at “less” as required by “or less” which approaches and includes ZERO inches of head pressure.
The meaning of the language, “wherein the drain is configured to reach 90% maximum flow rate at 4.5” of head pressure or less with an outlet diameter of 4” as recited in dependent claim 18, is unclear. It is unclear to what minimum structure or component “the drain” refers. It is unclear what “the maximum flow rate” intends and how it is defined or determined. If “90% maximum flow rate” is reached at 4” of head pressure, it is unclear how the same “90% maximum flow rate” can be attained at “less” as required by “or less” which approaches and includes ZERO inches of head pressure.
It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each gap is radially aligned with a corresponding gullet” as recited in claim 1, “the base includes a cutting grove” as recited in dependent claims 5 and 6, “at least a portion of each gullet is positioned axially below the top plane” as recited in independent claim 10,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prior Art of Particular Interest

    PNG
    media_image8.png
    1105
    817
    media_image8.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776